STUCKY, Judge
(concurring in the result): I affirm my dissenting vote in United States v. Sweeney, 70 M.J. 296, 306-13 (Baker, J., joined by Stucky, J., concurring in part and dissenting in part). I write separately given a notable factual difference from Sweeney. The accused was subjected to a urinalysis test because of his erratic behavior and because he was an informant. It is not entirely clear whether these facts would change the primary purpose of the test or the statements made pursuant thereto. Given this difference, and because this Court is not otherwise considering its significance, I agree that setting aside the United States Air Force Court of Criminal Appeals’ decision and remanding is the most appropriate option.